Title: To James Madison from Return Jonathan Meigs Jr., 4 July 1805 (Abstract)
From: Meigs, Return Jonathan Jr.
To: Madison, James


          § From Return Jonathan Meigs Jr. 4 July 1805, Saint Charles. “I had the honour of receiving yours of the 27th. of March [not found] enclosing a Commission to me as one of the Judges of the Territory of Louisiana. Having accepted the Commission—and taken the necessary Oaths before the Governour I shall endeavour to discharge the Duties of the Office.”
        